August 21, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                            JANNA RUSSELL, Appellant

NO. 14-10-00494-CV                         V.

                    DAVID CHRISTOPHER RUSSELL, Appellee
                      ________________________________

       This cause, an appeal in favor of appellee, David Christopher Russell, signed,
March 3, 2010, was heard on the transcript of the record. We have inspected the record
and find error in the judgment. We therefore order that portion of the judgment of the
court below denying Janna Russell’s reasonable attorney’s fees, and the amount of
$166.78 plus prejudgment and post-judgment interest, REVERSED and REMAND the
cause for proceedings in accordance with the court's opinion.

     Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

      We further order that all costs incurred by reason of this appeal be paid by
Appellant, Janna Russell.

      We further order this decision certified below for observance.